PER curiam:
Mediante resolución de 13 de agosto de 1987 le concedimos al Lie. Ovidio Zayas Rivera veinte (20) días para contestar las comunicaciones del Procurador General relacionadas con las quejas que varios ciudadanos habían sometido en su contra. Le apercibimos que de no cumplir con esta orden estaría sujeto a medidas disciplinarias que podrían incluir separación indefinida del ejercicio de la abogacía, y que dentro de dicho término debía acreditarnos el cumplimiento con esta orden. El 25 de septiembre le concedimos hasta el 3 de noviembre para cumplir con nuestra resolución de 13 de agosto de 1987. El licenciado Zayas Rivera no ha cumplido.
En In re Pagán Ayala, 115 D.P.R. 814, 816 (1984), resolvimos que la pronta y responsable atención por parte de los abogados a las comunicaciones provenientes de la Oficina del Procurador General de Puerto Rico, sobre investigaciones relacionadas con su conducta ético-profesional, es de vital y necesaria importancia para nuestra función de reglamentar la profesión. La desatención voluntaria y temeraria a estos requerimientos tiene un efecto disruptivo en nuestra función reguladora.
*595Por todo lo antes expresado, se decreta la suspensión del ejercicio de la abogacía del Lie. Ovidio Zayas Rivera hasta que éste acredite que está presto a cumplir y afrontar el trámite referente a las quejas sin ulteriores dilaciones innecesarias.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Pons Núñez se inhibió.